—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree. Defendant’s contention that County Court improperly closed the courtroom during the Wade hearing while the undercover officer testified is not preserved for our review (see, People v Pollock, 50 NY2d 547, 550; People v Brown, 216 AD2d 100; People v Portilla, 190 AD2d 827, 828, lv denied 82 NY2d 852), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Defendant did not meet his "high burden of demonstrating that he was deprived of a fair trial by less than meaningful representation” (People v Hobot, 84 NY2d 1021, 1022), and cannot prevail on his claim that he was denied effective assistance of trial counsel. Further, the court did not err in denying defendant’s request for an instruction on the defense of entrapment with respect to criminal possession of a controlled *1096substance in the fourth degree. There is no reasonable view of the evidence to support the conclusion that defendant was "induced or encouraged” by official activity and had no predisposition to engage in such conduct (Penal Law § 40.05; see, People v Redden, 181 AD2d 1016, lv denied 79 NY2d 1053; People v Colon, 175 AD2d 637, lv denied 78 NY2d 1010).
The imposition of both a surcharge and restitution was not improper in this case (see, People v Burks, 195 AD2d 1014, 1015, lv denied 82 NY2d 804; People v De Berry, 117 AD2d 1006). The sentence imposed is not unduly harsh or severe. We have reviewed the remaining contentions advanced by defendant and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, McCarthy, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Lawton, J. P., Wesley, Balio, Davis and Boehm, JJ.